Exhibit 10.1

PURCHASE AGREEMENT

This PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
November 26, 2013 by and among Take-Two Interactive Software, Inc., a Delaware
corporation (the “Company”), and each of the entities listed on Schedule A
hereto (collectively, the “Icahn Group”, and individually a “member” of the
Icahn Group).

WHEREAS, the Icahn Group directly owns shares of the issued and outstanding
common stock, par value $0.01 per share, of the Company (“Company Shares”); and

WHEREAS, the Icahn Group desires to sell, and the Company desires to purchase,
free and clear of any and all Liens (as defined herein), an aggregate of
12,020,744 Company Shares for an aggregate purchase price of $203,511,195.92 as
set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the covenants,
agreements and representations and warranties contained herein, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Article I.

PURCHASE AND SALE; CLOSING

Section 1.1. Purchase and Sale. Upon the terms and subject to the conditions of
this Agreement, the Icahn Group agrees to sell, convey, assign, transfer and
deliver to the Company (subject to receipt of the payment provided herein), and
the Company agrees to purchase from the Icahn Group, 12,020,744 Company Shares
(the “Purchased Shares”), free and clear of any and all mortgages, pledges,
encumbrances, liens, security interests, options, charges, claims, deeds of
trust, deeds to secure debt, title retention agreements, rights of first refusal
or offer, limitations on voting rights, proxies, voting agreements, limitations
on transfer or other agreements or claims of any kind or nature whatsoever
(collectively, “Liens”), in such amounts set forth on Schedule A hereto in
respect of each member of the Icahn Group.

Section 1.2. Purchase Price. Upon the terms and subject to the conditions of
this Agreement, in consideration of the aforesaid sale, conveyance, assignment,
transfer and delivery to the Company of the Purchased Shares, the Company shall
pay to the Icahn Group a price per Purchased Share of $16.93, for an aggregate
price of $203,511,195.92, in cash, in such amounts set forth on Schedule A
hereto in respect of each member of the Icahn Group.

Section 1.3. Expenses. All fees and expenses incurred by each party hereto in
connection with the matters contemplated by this Agreement shall be borne by the
party incurring such fee or expense, including without limitation the fees and
expenses of any investment banks, attorneys, accountants or other experts or
advisors retained by such party.

Section 1.4. Closing. The consummation of the transactions contemplated by this
Agreement (the “Closing”) shall take place on the date hereof (the “Closing
Date”); provided, however, that the closing of the purchase and sale of one
thousand (1,000) Company Shares (the “Record Name Shares”) held by High River
Limited Partnership (“HRLP”) and the payment of the consideration thereof
($16,930.00) shall occur on Friday, November 29, 2013 at approximately 10:00
a.m. New York City time or such earlier time as mutually agreed among the
parties.



--------------------------------------------------------------------------------

Section 1.5. Closing Delivery.

(a) On the Closing Date, in accordance with Section 1.1 hereof, the Company
shall deliver or cause to be delivered to the Icahn Group the cash amounts set
forth on Schedule A hereto in respect of each member of the Icahn Group (other
than the consideration payable in respect of the Record Name Shares), by wire
transfer of immediately available funds to such account(s) specified on Schedule
A. Immediately upon confirmation of receipt of such funds, each member of the
Icahn Group shall deliver or cause to be delivered the applicable Purchased
Shares (other than the Record Name Shares) to American Stock Transfer & Trust
Company, LLC (“AST”) through the facilities of the Depository Trust Company’s
DWAC system. On or prior to the Closing Date, the Company shall deliver a letter
to AST, which letter shall include the broker name, phone number and number of
shares of Purchased Shares to be so transferred, instructing AST to accept the
DWAC.

(b) At the closing for the Record Name Shares on Friday, November 29, 2013, the
Company shall deliver or cause to be delivered to HRLP, Sixteen Thousand Nine
Hundred Thirty Dollars ($16,930.00) in respect of the Record Name Shares, by
wire transfer of immediately available funds to such account specified on
Schedule A. Immediately upon confirmation of receipt of such funds, HRLP shall
deliver or cause to be delivered a certificate representing the Record Names
Shares duly endorsed by HLRP for transfer to the Company or accompanied by a
medallion guaranteed stock power for the Record Name Shares duly executed by
HLRP, in proper form for transfer.

(c) Each party hereto further agrees to execute and deliver such other
instruments as shall be reasonably requested by a party hereto to consummate the
transactions contemplated by this Agreement.

Article II.

COVENANTS

Section 2.1. Public Announcement; Public Filings.

(a) Upon Closing, the Company shall issue a press release in the form of Exhibit
A hereto. No party hereto nor any of its respective Affiliates shall issue any
press release or make any public statement relating to the transactions
contemplated hereby (including, without limitation, any statement to any
governmental or regulatory agency or accrediting body) that is inconsistent
with, or are otherwise contrary to, the statements in the press release.

(b) Promptly following the date hereof, the Icahn Group shall cause to be filed
with the Securities and Exchange Commission an amendment to their most recent
Schedule 13D, as amended, and prior to filing will provide the Company and its
counsel a reasonable opportunity to review such amendment.

 

2



--------------------------------------------------------------------------------

Section 2.2. Termination of 2010 Agreement. Immediately following the Closing,
the Icahn Group will beneficially own no Company Shares (other than the Record
Name Shares) and no longer meets or exceeds the Ownership Threshold (as defined
in the Agreement, dated January 20, 2010 among the Company and the Icahn Group
(the “2010 Agreement”)). Immediately following the Closing, the Company and the
Icahn Group acknowledge and agree that the 2010 Agreement shall terminate in its
entirety; provided that, for the avoidance of doubt, the Confidentiality
Agreement, dated May 6, 2010, among the Company and the Icahn Group shall remain
in full force and effect and to the extent defined terms used in the
Confidentiality Agreement refer to the 2010 Agreement, such defined terms from
the 2010 Agreement shall survive for the sole and limited purpose of being
incorporated into the Confidentiality Agreement.

Section 2.3. Resignations. The parties hereto agree and acknowledge that from
and after the Closing, pursuant to the terms of irrevocable letters of
resignation previously delivered by each of Brett Icahn, James Nelson and
SungHwan Cho to the Board of Directors of the Company (the “Board”), the
resignations of Messrs. Icahn, Nelson and Cho from the Board (and, as a result
of such resignation, all committees and sub-committees thereof) shall
automatically become effective upon the Closing.

Article III.

REPRESENTATIONS AND WARRANTIES OF THE ICAHN GROUP

Each member of the Icahn Group hereby makes, jointly and severally, the
following representations and warranties to the Company:

Section 3.1. Existence; Authority. Such member of the Icahn Group is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Such member of the Icahn Group has all
requisite corporate power and authority to execute and deliver this Agreement,
to perform its or his obligations hereunder and to consummate the transactions
contemplated hereby and thereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement.

Section 3.2. Enforceability. This Agreement has been duly and validly executed
and delivered by such member of the Icahn Group, and, assuming due and valid
authorization, execution and delivery by the Company, this Agreement will
constitute a legal, valid and binding obligation of such member of the Icahn
Group, enforceable against such person in accordance with its terms, except as
such enforceability may be affected by bankruptcy, insolvency, moratorium and
other similar laws relating to or affecting creditors’ rights generally and
general equitable principles.

Section 3.3. Ownership. Such member of the Icahn Group is the beneficial owner
of the Purchased Shares set forth opposite its name on Schedule A hereto, free
and clear of any and all Liens. Such member of the Icahn Group has full power
and authority to transfer full legal ownership of its respective Purchased
Shares to the Company, and such member of the Icahn Group is not required to
obtain the approval of any person or governmental agency or organization to
effect the sale of the Purchased Shares. Such member of the Icahn Group together
with each of the other members and their respective Affiliates will beneficially
own, in the aggregate, no Company Shares immediately following the Closing
(other than the Record Name Shares).

 

3



--------------------------------------------------------------------------------

Section 3.4. Good Title Conveyed. All Purchased Shares sold by such member of
the Icahn Group hereunder, shall be free and clear of any and all Liens and
good, valid and marketable title to such Purchased Shares will effectively vest
in the Company at the Closing.

Section 3.5. Absence of Litigation. There is no suit, action, investigation or
proceeding pending or, to the knowledge of such member of the Icahn Group,
threatened against such party that could impair the ability of such member of
the Icahn Group to perform its obligations hereunder or to consummate the
transactions contemplated hereby.

Section 3.6. Other Acknowledgments.

(a) Each member of the Icahn Group hereby represents and acknowledges that it is
a sophisticated investor and that it knows that the Company may have material
Confidential Information concerning the Company and its condition (financial and
otherwise), results of operations, businesses, properties, plans and prospects
and that such information could be material to the Icahn Group’s decision to
sell the Purchased Shares or otherwise materially adverse to the Icahn Group’s
interests. Each of member of the Icahn Group acknowledges and agrees, severally
with respect to itself or himself only and not with respect to any other such
party, that the Company shall have no obligation to disclose to it or him any
such information and hereby waives and releases, to the fullest extent permitted
by law, any and all claims and causes of action it has or may have against the
Company and their respective Affiliates, officers, directors, employees, agents
and representatives based upon, relating to or arising out of nondisclosure of
such information or the sale of the Purchased Shares hereunder.

(b) Each member of the Icahn Group further represents that it has adequate
information concerning the business and financial condition of the Company to
make an informed decision regarding the sale of the Purchased Shares and has,
independently and without reliance upon the Company, made its or his own
analysis and decision to sell the Purchased Shares. With respect to legal, tax,
accounting, financial and other considerations involved in the transactions
contemplated by this Agreement, including the sale of the Purchased Shares, no
such member of the Icahn Group is relying on the Company (or any agent or
representative thereof). Such member of the Icahn Group has carefully considered
and, to the extent it or he believes such discussion necessary, discussed with
professional legal, tax, accounting, financial and other advisors the
suitability of the transactions contemplated by this Agreement, including the
sale of the Purchased Shares. Each of member of the Icahn Group acknowledges
that none of the Company or any of their respective directors, officers,
subsidiaries or Affiliates has made or makes any representations or warranties,
whether express or implied, of any kind except as expressly set forth in this
Agreement.

(c) Each member of the Icahn Group represents that (i) such member is an
“accredited investor” as defined in Rule 501 promulgated under the Securities
Act of 1933, as amended, and (ii) the sale of the applicable Purchased Shares by
such member (x) was privately negotiated in an independent transaction and
(y) does not violate any rules or regulations applicable to such member.

 

4



--------------------------------------------------------------------------------

Article IV.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company makes the following representations and warranties to the Icahn
Group:

Section 4.1. Existence; Authority. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
The Company has all requisite corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby and has taken all necessary corporate
action to authorize the execution, delivery and performance of this Agreement.

Section 4.2. Enforceability. This Agreement has been duly and validly executed,
and, assuming due and valid authorization, execution and delivery by the Icahn
Group, this Agreement will constitute a legal, valid and binding obligations of
the Company, enforceable against it in accordance with its terms, except as such
enforceability may be affected by bankruptcy, insolvency, moratorium and other
similar laws relating to or affecting creditors’ rights generally and general
equitable principles. The purchase of the Purchased Shares by the Company
(i) was privately negotiated in an independent transaction and (ii) does not
violate any rules or regulations applicable to the Company.

Section 4.3. Absence of Litigation. There is no suit, action, investigation or
proceeding pending or, to the knowledge of the Company, threatened against such
party that could impair the ability of the Company to perform its obligations
hereunder or to consummate the transactions contemplated hereby.

Article V.

MISCELLANEOUS

Section 5.1. Survival. Each of the representations, warranties, covenants, and
agreements in this Agreement or pursuant hereto shall survive the Closing.
Notwithstanding any knowledge of facts determined or determinable by any party
by investigation, each party shall have the right to fully rely on the
representations, warranties, covenants and agreements of the other parties
contained in this Agreement or in any other documents or papers delivered in
connection herewith. Each representation, warranty, covenant and agreement of
the parties contained in this Agreement is independent of each other
representation, warranty, covenant and agreement. Except as expressly set forth
in this Agreement, no party has made any representation warranty, covenant or
agreement.

Section 5.2. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given if so given) by hand delivery, cable, telecopy or
mail (registered or certified, postage prepaid, return receipt requested) to the
respective parties hereto addressed as follows:

 

5



--------------------------------------------------------------------------------

If to the Company:

Take-Two Interactive Software, Inc.

622 Broadway, 6th Floor

New York, New York 10012

Attention: Seth Krauss

Facsimile: (646) 536-2923

With a copy to (which shall not constitute notice):

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attn: Adam M. Turteltaub

Facsimile: (212) 728-9219

If to any member of the Icahn Group:

Icahn Capital LP

767 Fifth Avenue, 47th Floor

New York, New York 10153

Attention: Keith Schaitkin

Email: kls@sfire.com

Section 5.3. Certain Definitions. As used in this Agreement, (a) the term
“Affiliate” shall have the meaning set forth in Rule 12b-2 under the Securities
Exchange Act of 1934, as amended, and shall include persons who become
Affiliates of any person subsequent to the date hereof; and (b) the Company and
each member of the Icahn Group are referred to herein individually as a “party”
and collectively as “parties.”

Section 5.4. Specific Performance. The Company and the Icahn Group acknowledge
and agree that the other would be irreparably injured by a breach of this
Agreement and that money damages are an inadequate remedy for an actual or
threatened breach of this Agreement. Accordingly, the parties agree to the
granting of specific performance of this Agreement and injunctive or other
equitable relief as a remedy for any such breach or threatened breach, without
proof of actual damages, and further agree to waive any requirement for the
securing or posting of any bond in connection with any such remedy. Such remedy
shall not be deemed to be the exclusive remedy for a breach of this Agreement,
but shall be in addition to all other remedies available at law or equity.

Section 5.5. No Waiver. Any waiver by any party hereto of a breach of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Agreement. The failure of a party hereto to insist upon strict adherence to
any term of this Agreement on one or more occasions shall not be considered a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.

 

6



--------------------------------------------------------------------------------

Section 5.6. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated by such holding.
The parties agree that the court making any such determination of invalidity or
unenforceability shall have the power to reduce the scope, duration or area of,
delete specific words or phrases in, or replace any such invalid or
unenforceable provision with one that is valid and enforceable and that comes
closest to expressing the intention of such invalid or unenforceable provision,
and this Agreement shall be enforceable as so modified after the expiration of
the time within which the judgment may be appealed.

Section 5.7. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns; provided that this Agreement (and any of the rights, interests or
obligations of any party hereunder) may not be assigned by any party without the
prior written consent of the other parties hereto (such consent not to be
unreasonably withheld). Any purported assignment of a party’s rights under this
Agreement in violation of the preceding sentence shall be null and void.

Section 5.8. Entire Agreement; Amendments. This Agreement (including any
Schedules hereto) constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all other prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof and, except as expressly set forth herein, is not intended
to confer upon any person other than the parties hereto any rights or remedies
hereunder. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective permitted successors or
assigns.

Section 5.9. Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

Section 5.10. Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware, without
giving effect to choice of law principles thereof that would cause the
application of the laws of any other jurisdiction.

Section 5.11. Submission to Jurisdiction. Each of the parties irrevocably
submits to the exclusive jurisdiction and service and venue in any federal or
state court sitting in the State of Delaware for the purposes of any action,
suit or proceeding arising out of or with respect to this Agreement. Each of the
parties irrevocably and unconditionally waives any objections to the laying of
venue of any action, suit or proceeding relating to this Agreement in any
federal or state court sitting in the State of Delaware, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY.

Section 5.12. Counterparts; Facsimile. This Agreement may be executed in
counterparts, including by facsimile or PDF electronic transmission, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.

 

7



--------------------------------------------------------------------------------

Section 5.13. Further Assurances. Upon the terms and subject to the conditions
of this Agreement, each of the parties hereto agrees to execute such additional
documents, to use commercially reasonable efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, and to assist and cooperate with
the other parties in doing, all things necessary, proper or advisable to
consummate or make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement.

Section 5.14. Interpretation. The parties acknowledge and agree that this
Agreement has been negotiated at arm’s length and among parties equally
sophisticated and knowledgeable in the matters covered hereby. Accordingly, any
rule of law or legal decision that would require interpretation of any
ambiguities in this Agreement against the party that has drafted it is not
applicable and is hereby waived.

[SIGNATURE PAGES FOLLOW]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

TAKE-TWO INTERACTIVE SOFTWARE, INC. By:   /s/ Seth Krauss Name:   Seth Krauss
Title:   Executive Vice President and General Counsel

 

ICAHN PARTNERS MASTER FUND LP

ICAHN PARTNERS MASTER FUND II LP

ICAHN PARTNERS MASTER FUND III LP

ICAHN OFFSHORE LP

ICAHN PARTNERS LP

ICAHN ONSHORE LP

ICAHN CAPITAL LP

IPH GP LLC

ICAHN ENTERPRISES G.P. INC.

ICAHN ENTERPRISES HOLDINGS L.P.

    By: Icahn Enterprises G.P. Inc., general partner By:   /s/ Keith Cozza Name:
  Keith Cozza Title:   Executive Vice President

BECKTON CORP.

BARBERRY CORP.

HIGH RIVER LIMITED PARTNERSHIP

    By: Hopper Investments LLC, general partner

    By: Barberry Corp., its sole member

HOPPER INVESTMENTS LLC

    By: Barberry Corp, its sole member

By:   /s/ Keith Cozza Name:   Keith Cozza Title:   Executive Vice President



--------------------------------------------------------------------------------

Schedule A

Purchased Shares; Payments

 

Name of Member of the Icahn Group

   # of Purchased Shares to
be delivered by Member
of the Icahn Group at
Closing     Payment to be made
to Member of the
Icahn Group at
Closing  

High River Limited Partnership

     2,404,148 **    $ 40,702,225.64   

Icahn Partners LP

     3,651,882      $ 61,826,362.26   

Icahn Partners Master Fund LP

     3,781,156      $ 64,014,971.08   

Icahn Partners Master Fund II LP

     1,515,901      $ 25,664,203.93   

Icahn Partners Master Fund III LP

     667,657      $ 11,303,433.01      

 

 

   

 

 

 

Total:

     12,020,744      $ 203,511,195.92      

 

 

   

 

 

 

 

** Includes 1,000 Record Name Shares